                             UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF PENNSYLVANIA

STEVEN SANDSTROM,                                :

                       Petitioner                :   CIVIL ACTION NO. 3:19-0433

          v.                                     :        (JUDGE MANNION)

WARDEN EBBERT,                                   :

                       Respondent                :

                                            ORDER

            For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

          1.           The report of Judge Schwab, (Doc. 12), is ADOPTED
                       IN ITS ENTIRETY.

          2.           The §2241 petition for writ of habeas corpus, (Doc.
                       1), filed by petitioner Steven Sandstrom, is
                       DISMISSED for abuse of the writ and for lack of
                       jurisdiction.

          3.           The petitioner’s    objections,   (Doc.   13),   are
                       OVERRULED.

          4.           The Clerk of Court is directed to CLOSE this case.



                                                 s/ Malachy E. Mannion
                                                 MALACHY E. MANNION
                                                 United States District Judge
Dated: August 29, 2019
19-0433-01-ORDER.wpd
